Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims    1-5,8-9,12-19,21-22,24-25,27-28 and 32 are pending.
Applicant’s election without traverse for examination of Group V (Claims 24-25 and  27-28 comprising  A method of producing a host cell comprising an exogenous nucleotide sequence of interest, the method comprising: a) introducing into a host cell an exogenous nucleic acid construct comprising the nucleotide sequence of interest, wherein the exogenous nucleic acid construct further comprises: i) a PAH gene, and ii) a PCBD1 gene; b) culturing the host cell comprising the exogenous nucleic acid construct in a tyrosine-deficient medium, wherein the host cell comprising the exogenous nucleic acid construct proliferates more rapidly in the tyrosine-deficient medium than a corresponding otherwise identical host cell that lacks the exogenous nucleic acid construct.in the reply filed on 5/16/22 in their response of office action of 3/15/2022  is acknowledged.  Claims 1-5,8-9,12-19,21-22 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as non-elected claims. claims  24-25 and  27-28 are for examination. 
Claim Rejections, 35 U.S.C 112(a)
The following is a quotation of 35 U.S.C. 112(a):

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-25, 27-28 are rejected under 35 U.S.C. 112(a), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 The claims are directed to method of producing  recombinant host cell   expressing an exogenous nucleotide sequence of interest, the method comprising: a) introducing into a host cell an exogenous nucleic acid construct comprising the nucleotide sequence of interest, wherein the exogenous nucleic acid construct further comprises: i) a PAH gene, and ii) a PCBD1 gene.
It is noted that MPEP 2111.01 states that "[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow."  In this case, in light of the specification, the examiner has broadly interpreted  making  host cell  having expressed any exogenous nucleic acid construct comprising any  nucleotide sequence encoding any protein of  interest, wherein the exogenous nucleic acid construct further comprises: i) any  PAH gene having any structure, and ii) any PCBD1 gene  having any structure expressing  by any means. The Court of Appeals for the Federal Circuit has recently held that a "written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fires v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lilly and Enzo Biochemical to methods of using products, wherein said products lack adequate written description. While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrased above).

In the instant case, there is no structure associated with function with regard to the members of a genus of  host cell  expressing any exogenous nucleic acid construct comprising any  nucleotide sequence encoding any protein of  interest, wherein the exogenous nucleic acid construct further comprises: i) any  PAH gene having any structure, and ii) any PCBD1 gene  having any structure expressing in the cell by any means  wherein said cell   ability to  grow faster  in  tyrosine-deficient medium. The specification does not describe the structure for all exogenous nucleic acid construct comprising genus of nucleotide sequence encoding any protein of  interest, wherein the exogenous nucleic acid construct further comprises: i) any  PAH gene having any structure.  The specification discloses   a few   protein of interest such as  IGG protein and few cell such as CHO cell when expressed with PAH gene of SEQ ID NO: 2 and PCBD1 gene of  SEQ ID NO: 4 in a plasmid PCBD1-IRES-PAH and IgG. The cell expressing  a genus of gene construct  by any means comprising  nucleotide sequence encoding a protein of  interest, wherein the exogenous nucleic acid construct further comprises: i) any  PAH gene having any structure, and ii) any PCBD1 gene   having   specified activity required in the claimed invention is an extremely large structurally and functionally variable genus. An argument can be made that the recited   cell expressing genus of   gene construct can be  corelated to   gene construct having expressing IgG protein and PAH gene of SEQ ID NO: 2 and PCBD1 gene of  SEQ ID NO: 4 in a plasmid PCBD1-IRES-PAH and IgG and one could use structural homology to isolate those polypeptides and the encoding polynucleotides recited in the claims. However, as described below, the art clearly teaches the "Practical Limits of Function Prediction": 
A. Davos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that "Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, and page 105).B. Wristlock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340,) also highlight the difficulties associated with "Prediction of protein function from protein sequence and structure": "To reason from sequence and structure to function is to step onto much shakier ground", closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein's role fundamentally (page 323, paragraph 1).C. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Kwiatkowski et al., (Biochemistry 38:11643-11650, 1999) teaches that one conservative amino acid substitution transforms a beta -ketoacyl synthase into a malonyl decarboxylase and completely eliminates beta-ketoacyl synthase activity. The art also teaches that functionally similar molecules have different structures; Kisselev L., (Structure, 2002, Vol. 10: 8-9) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures. 
As stated above, no information beyond the characterization of a few   host cell expressing  a few gene construct having expressing IgG protein and PAH gene of SEQ ID NO: 2 and PCBD1 gene of  SEQ ID NO: 4 in a plasmid PCBD1-IRES-PAH and IgG and  capable of associated to expressed yeast cell., has been provided by the applicants’, which would indicate that they had the possession of the claimed genus of  gene construct expressing a genus  polynucleotides. The claimed genera of polypeptides and the encoding polynucleotides have widely variable structures and associated functions. As it is discussed above, a minor changes in structure may result in changes affecting function, since, the specification provided no additional information (species/variant/mutant) correlating structure with function, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Furthermore, "Possession may not be shown by merely describing how to obtain possession of members of the claimed ,genus or how to identify their common structural features" (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the .gene does (function), rather what it is (structure), see University of California v. Eli Lilly & Co., 43 USPQ2d 1938, thus above claims lack adequate written description. 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-25, 27-28  is/are rejected under 35 U.S.C. 103 as being unpatentable over  D1:Song et al  ( J Bactrol 1999, p 2789-2796 ( ID S)) in view of  D2: Scholl et al. (us2011/0136688) and Lau et al (Emrg Mcruiob and infect 2015,  4, pp 1-10.).
	D1: Song  teaches  the expression of both the PAH and PCBD1 prokaryotes homologs in one P. aeruginosa expression vector comprising both PhhA and PhhB capable of complementing E. coli tyrosine auxotroph strain if expressed together (see D1 abstract, figure 1 and page 2791-92 Mat. and Methods, discussion page 2794 right column). It follows that for prokaryotes, D1 already has shown that E. coli auxotrophs cannot be complemented by P. aeruginosa phhA in the absence of phhB. PhhB is the Pseudomonas aeruginosa homolog of mammalian pterin 4a-carbinolamine dehydratase. D1: Song   et al discloses that  expression of both PAH and PCBD1 in host cell  in tyrosine deficient  facilitate cell growth as it eliminate  inhibitory 7-biopterin.
Song  does not specifically teach  said host cell  express protein of interest.



D2  discloses  cell expressing  genes PAH and PCBD1 in method for treating phenylketonuria (PKU). In Figure 1 and page 2 of the description the implication of both catalytic activity of the PAH and PCBD1 is shown: L-phenylalanine is converted to L-Tyrosine by PAH enzyme. While being hydroxylated at carbon 4 in the atomic ring, there is a concomitant conversion of BH4 to 4a-carbilonamine. The pterin-4-alpha-carbinolamine dehydratase (PCBD1) subsequently catalyses the formation of quinonoid dihydrobiopterine. However D2 is focusing on recombinant expression of PAH and the claimed cell can express a protein as fusion (e.g. see claim 23), one of the gene product having an "enhancing effect on the activity of the phenylalanine hydroxylase”. D2 provides the expression of PAH gene further comprising another gene product (in D2 claim 11) or in fusion with another gene of interest (as in claim 23).

Based on D1, the skilled person would be therefore prompted to combine the catalytic activity of those both genes in a mammalian cell vector aimed for tyrosine prototrophy and combine the teaching of D2 to grow cell .
It is obvioue,  at the time of the application of instant application is filled, one skill in the art combine D1 with D2 to produce host cell comprising an exogenous nucleotide sequence of interest ( taught in D2) t with  the exogenous nucleic acid  comprising a PAH gene, and  a PCBD1 gene  ( taught in D1) and  culturing the host cell comprising the exogenous nucleic acid construct in a tyrosine-deficient medium because  the host cell comprising the exogenous nucleic acid construct proliferates more rapidly in the tyrosine-deficient medium.


Conclusion
Claims   24-25, 27-28   are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652